DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
TITLE.	Lighting System with Light Guiding Body having Trivalent Cerium Luminescent Material.

ABSTRACT.	A lighting system includes a plurality of light sourcesdefining a length (L) and a height or diameter (H), and having a light input [[1 ]]]facea light output face, and at least one side face bridging the height or diameter (H)3B5O12 luminescent material including trivalent cerium, provided in the elongated luminescent body with a height dependent concentration min = 0.036*x-1 and a maximum concentration ymax = 0.17*x-1, where y is the trivalent cerium concentration in mole % relative to the A element, and x is the height (H) in mmat least one heat transfer elements the elongated luminescent bodyprovided opposite the light sources on the elongated luminescent body  The garnet type A3B5O12 luminescent material converts at least part of light from the light sources into converted light.

CLAIM 1.	A lighting system comprising: 
[[- ]]a plurality of light sources configured to provide light source light at a wavelength selected from the range of 360 nm - 490 nm; 
[[- ]]an elongated luminescent body having a length (L), and a height or diameter (H)
[[- ]]at least three side faces over at least part of the length (L), including a radiation input face, and a radiation exit window (112) bridging at least part of the height or diameter (H)
[[- ]]a garnet type A3B5012 luminescent material including trivalent cerium, with a height dependent concentration selected from a concentration range defined by a minimum concentration ymin= 0.036*x-1 and a maximum concentration ymax= 0.17*x-1, wherein y is the trivalent cerium concentration in mole % relative to the A element, and wherein x is the height or diameter (H)3B5012 luminescent material is configured to convert at least part of the light sources light into converter light; 
[[- ]]one or more heat transfer elements in thermal contact with at least one of the side face
[[- ]]a reflector configured to reflect light sources light escaping from the elongated luminescent body back into the elongated luminescent body, wherein the elongated luminescent body is configured between the light source and the reflector.

Relevant Art
The following documents made of record are considered pertinent to applicant's disclosure, however they are not relied upon as they either fail to disclose all the claimed limitations of applicant’s invention, or are disqualified as Prior Art.
Vriens et al. (U.S. Pat. 5,813,753), Tarsa et al. (U.S. Pat. 6,350,041), Rutherford et al. (U.S. Pat. 7,316,497), Chestakov et al. (U.S. Pat. 9,810,826), Peeters et al. (U.S. Pat. 10,473,275), Van Bommel et al. (U.S. Pat. 10,544,911), Peeters et al. (U.S. Pat. App. Pub. 2020/0041885), Denissen et al. (U.S. Pat. App. Pub. 2020/0088927), Hikmet et al. (U.S. Pat. App. Pub. 2020/0158936), Vrehen et al. (U.S. Pat. 10,698,150), Haenen et al. (U.S. Pat. App. Pub. 2020/0326044), De Boer et al. (U.S. Pat. App. Pub. 2020/0326043), and Hoelen et al. (U.S. Pat. 10,823,893) disclose illumination devices including at least one light source, a light guiding element configured to receive light from the light source, and a luminous material configured to convert at least part of the light from the light source into converted light. Some further 

Allowable Subject Matter
Claims 1-15, as best understood, are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant teaches an illumination device including a plurality of light sources configured to emit light at a wavelength selected from the range of 360 nm to 490 nm; an elongated light guide body defining a length (L) and a height or diameter (H), and having at least three side surfaces including a light input surface and a light output surface bridging at least part of the height or diameter (H); a garnet type A3B5012 luminescent material including trivalent cerium, such luminescent material provided in the elongated light guide body with a height-dependent concentration defined by a minimum concentration ymin= 0.036*x-1 and a maximum concentration ymax= 0.17*x-1, where y is the trivalent cerium concentration in mole % relative to the A element, and x is the height or diameter (H); at least one heat transfer element coupled to the elongated light guide body; and a reflector provided such that the elongated light guide body is between the light sources and the reflector. The garnet type A3B5012 luminescent material is configured to convert light from the light sources into converted light.
3B5012 luminescent material including trivalent cerium in the claimed height-dependent density, in combination with the other recited structural elements of the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

 

/Ismael Negron/
Primary Examiner
AU 2875